EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	On page 1, Line 1 of the specification:

	CROSS-REFERENCE TO RELATED APPLICATION(S)


The following is an examiner’s statement of reasons for allowance: the most relevant prior art is considered to be JP 2003-288539 A (of record), which discloses a system for calculating and imposing a use rate for a rental battery pack, WO 2017/134995 A1 (of record), which discloses a service device for receiving information indicating the use state of a battery pack from a charger over a communication network, and JP 2014/209359 (of record), which discloses a battery rental system server. Yamazaki (US 2014/0258142) discloses another example of a battery leasing system. However, the prior art does not clearly disclose “an estimation unit configured to estimate a type of an electrical device that is connected, based on a measurement result with respect to a voltage and a current when the portable electrical storage device supplied electric power that is included in the information according to the usage circumstances” of claim 1 and similar limitations of claims 12 and 14. Further, the prior art does not clearly disclose “a control unit configured to, upon receiving a response to the transmission by the transmission unit from the external apparatus, in a case where warning information is included in response information that is received, display information indicating that a surcharge . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RYAN JOHNSON/            Primary Examiner, Art Unit 2849